Motion to dismiss granted. Memorandum: Appeal unanimously dismissed and matter remitted to Supreme Court, Onondaga County, to vacate the judgment of conviction and dismiss the indictment either sua sponte or on application of either the District Attorney or counsel for defendant (see People v Matteson, 75 NY2d 745 [1989]). (Appeal from Judgment of Supreme Court, Onondaga County, John J. Brunetti, A.J.—Criminal Sale of Controlled Substance, 3rd Degree). Present—Scudder, P.J., Hurlbutt, Gorski, Martoche and Smith, JJ.